Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action

Claims 1-8, 10-15, 21 and 23-26 are pending. Claims 1-8, 10-15 and 23-26 were examined before. Claim 21 are withdrawn.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 3/2/21  in this application after the  allowance action of 12/04/20.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid,  the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 3/2/21 has been entered. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/ 2021  is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statement. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent 

1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,

686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).


Claims  1-8, 10-15,  and 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent application No. 16/616503 .  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-8, 10-15, 22-26 of the instant application and claims 1-23 of U.S. Patent application No. 16/616503 are both directed to a process for producing products from a com fermentation mash, comprising; production of ethanol, stillage, wherein the fermentation mash is derived from a ground corn product milled from a plurality of com pieces sizes, as measured according to AO AC 965.22-1966. Therefore, the conflicting claims are not patentably distinct from each other.



Conclusion
Claims 1-8, 10-15,  and 23-26 are rejected..  No claim is allowed.

Any inquiry concerning this communication or earlier communications from the

1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652